Opinion by
Lawrence, J.
From the record, it appeared that, when the importation was originally before the collector of customs, duty was assessed on the basis that the merchandise contained 44.5 percent of titanium, predicated upon the analysis of a “grab” sample. When the protest herein was filed, the collector of customs reviewed his original decision and had an analysis made of a “commercial” sample, which disclosed the proper titanium content to be 41.3 percent. Inasmuch as the period within which his office might have reviewed the liquidation, pursuant to section 515 (19 U. S. G. § 1515), had expired, the collector was unable to correct his decision to the basis of the new analysis. Upon the uncontroverted facts, it was held that duty should have been assessed on the basis of 41.3 percent titanium content rather than 44.5 percent.